DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 03/23/2021. Claims 1-20 are pending in the Application.   

Continuity/ priority Information
The present US Application 16549433, filed 08/23/2019 is a continuation of 14722905, filed 05/27/2015, now U.S. Patent No. 10,439,650.

Response to Arguments
Applicant’s arguments, see Amendment/ Remarks filed on 03/23/2021, with respect to the rejection of Claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (U.S. Pub. No. 20140136927), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Cornwell et al. (U.S. Patent No. 7,861,122). ISSUED: December 28, 2010.
  During an Interview conducted on 17 March 2021, the 112 rejection was discussed regarding the feature “identifying an attribute” associated with a data set.  
Also, a proposed amendment was discussed in view of Li et al. that stores the ECC locally while storing the data in the cloud. Applicant’s representative Brian L. Arment indicated he was unable to find anything in Li that would read on the amendment. 

In response to Applicant arguments, under a new ground(s) of rejection, Cornwell discloses the above limitation as illustrated in FIG. 1  that includes a host processor 102 coupled to a memory controller 104 “local computer” and one or more non-volatile memory devices 106 “cloud data storage system”. In this case, the memory controller 104  is coupled remotely to the non-volatile memory devices 106. FIG. 2 is a memory controller 104 shown in FIG. 1 including an error correction code (ECC) 224. Referring to Table V, attribute IDs 1 and 2 track 1-bit and 2-bit error counts, respectively, as determined by ECC hardware and firmware (e.g., ECC 224 in FIG. 2) in the memory controller 104.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, 11 and 15, the limitation “identifying, from the local memory, an attribute associated with a data set to be stored by the cloud data storage system;” is indefinite. 
It is not clear how one of ordinary skill in the art is able to identify an “attribute” from a local memory of a computer since the specification does not adequately describe the computer with a local memory that accesses/ identifies the attribute. According to the specification Par. [0025] the data set attribute may be derived from statistical data about the data set, or the data set attribute may be assigned by a user for the purpose of examination. As best understood, the attribute is interpreted as a statistical information stored in a local memory of a computer. For example, Figure 6 illustrates an apparatus 600 that includes a processor 610, and a memory 620. In figure 7, illustrates a cloud storage system 750 that includes an SSD 740 located remotely from the apparatus 600. The question is the apparatus 600 the same as the computer? The specification in passim mentions a computer but the computer is not illustrated in the drawings located remotely with respect to the  SSD 740. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornwell et al.  (U.S. Pub. No. 20070180328) Pub. Date: August 2, 2007. 
Regarding independent Claims 1, 11 and 15, Cornwell discloses monitoring health of non-volatile memory, comprising:   
 accessing, from a local memory of the computer, electronic forensic data about a cloud data storage system; 
[0029] FIG. 2 The file system 214 stores data 230, which includes data that is used to change the memory management access policy implemented by the host system.. The data 230 can also include information associated with self-monitoring, analysis and reporting technology ( SMART) “electronic forensic data”.
[0064] Referring to FIG. 3, in some implementations health monitoring logic can be incorporated into a memory device 106 and/or a memory controller 104 to act as an early warning system for pending problems in the memory device 106 and/or the memory controller 104. The intent of health monitoring is to protect user data and minimize the likelihood of unscheduled system downtime that may be caused by predictable degradation and/or fault of a user system or device. 
 identifying, from the local memory, an attribute associated with a data set; [0071] Referring to Table V, attribute IDs 1 and 2 track 1-bit and 2-bit error counts, respectively, as determined by ECC hardware and firmware (e.g., ECC 224 in FIG. 2) in the memory controller 104. Generally, n-bit error counts can be monitored. Large ECC error counts may indicate bad blocks or a pending component failure. These attributes can be used by the host system for bad block management and/or wear-leveling by, for example, not writing to bad blocks and/or by controlling the number and/or frequency of write operations to memory. 
“selecting an error correcting code (ECC) method base on, ….forensic  data, and the attribute;” “generating one or more ECC”  
[0075] FIG. 5 is a flow diagram of an exemplary health monitoring information collection and analysis process. In some implementations, the user connects a host system to an intermediate device and/or a developer system (502 ).
The intermediate device and/or developer system receives the health monitoring information from the host system (506 ) and analyzes the SMART data (508 ) using known error analysis techniques. For example, the information can include ECC error counts and/or ECC error rates which can be used to predict the failure of a memory device or memory controller. In some implementations, the developer system takes control of the host system and scans the memory of the user device for health monitoring information (e.g., SMART data) or other useful information.
“storing a portion of the one or more ECC to the local memory,”
FIG. 2 is a block diagram of the memory controller 104 shown in FIG. 1. The memory controller 104 includes  among others  an error correction code ( ECC) 224.

[0071] Referring to Table V, attribute IDs 1 and 2 track 1-bit and 2-bit error counts, respectively, as determined by ECC hardware and firmware (e.g., ECC 224 in FIG. 2) in the memory controller 104. Generally, n-bit error counts can be monitored

Regarding Claims 2, 3, 10, 17, Cornwell discloses “SSD NAND flash memory”  
[0019] FIG. 1 is a block diagram of an exemplary non-volatile memory management system 100. The system 100 includes a host processor 102, a memory controller 104 and one or more non-volatile memory devices 106. The memory management system 100 can be part of a host system.

Regarding Claims 6, 8, Cornwell discloses “the attribute is related to an order in which the sub-blocks are accessed, a sub-block reference count”  
[0069] Referring to Table IV, each chip is associated with a SMART attribute structure. Each attribute includes an attribute ID, status flags, a normalized attribute value, a normalized worse value and a raw value. Attributes are specific performance or calibration parameters that are used in analyzing the status of a memory device 106. In some implementations, the attribute ID can be an 8-bit unsigned integer in the range 

Regarding Claims 4, 5, 12, 13, 14, 16, Cornwell discloses “electronic forensic data”  Health Monitoring Data Collection and Analysis.  [0075] FIG. 5 is a flow diagram of an exemplary health monitoring information collection and analysis process. In some implementations, the user connects a host system to an intermediate device and/or a developer system (502 ). 

Regarding Claims 7, 9, 18, 19, 20, Cornwell discloses “ECC method”
The intermediate device and/or developer system receives the health monitoring information from the host system (506 ) and analyzes the SMART data (508 ) using known error analysis techniques. For example, the information can include ECC error counts and/or ECC error rates which can be used to predict the failure of a memory device or memory controller. In some implementations, the developer system takes control of the host system and scans the memory of the user device for health monitoring information (e.g., SMART data) or other useful information.
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,439,650. Although the claims at issue are not identical, they are not patentably distinct from each other because because the Claims of the instant Application are brooder in scope thus encompasses all the limitations in the Claims of U.S. Patent No. 10,439,650. Claims of U.S. Patent contain every element of claims of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re 
 
TABLE: Independent Claims comparison
16/549,433 instant Application
(U.S. Patent No. 10,439,650) 
1. (Currently Amended) A non-transitory computer-readable medium storing computer executable instructions that when executed by a computer control the computer to perform a method, the method comprising: 
accessing, from a local memory of the computer, electronic forensic data about a cloud data storage system that is remote to the computer;
 identifying, from the local memory, an attribute associated with a data set to be stored by the cloud data storage system; 
selecting an error correcting code (ECC)  method based, at least in part, on an analysis performed by the computer of the electronic forensic data, and the attribute; 
generating one or more ECC associated with the data set based, method; and 
controlling the cloud data storage system to store a portion of the data set; and 
storing a portion of the one or more ECC to the local memory, 
where the portion of the data set or the portion of the ECC are selected based, at least in part, on the ECC  method.  



accessing electronic forensic data about a cloud data storage system comprising a solid state device (SSD), wherein the forensic data, at least in part, includes data about the SSD; 
identifying an attribute about a data set that comprises one or more sub-blocks to be stored by the cloud data storage system, at least in part, on the SSD, wherein the attribute relates to the one or more sub-blocks; 
selecting an error correcting code (ECC) method from a plurality of methods having differing speeds 
generating one or more ECC associated with the data set based, at least in part, on the ECC method; and 
controlling the cloud data storage system to store a portion of the data set and a portion of the one or more ECC, 
where the portion of the data set or the portion of the ECC are selected based, at least in part, on the ECC method.  

local solid state device (SSD), the method comprising: 
accessing electronic forensic data about the a cloud SSD in a cloud data storage system that is remote to the computer; 
identifying an attribute associated with a data set to be stored by the cloud SSD; 
selecting an error correcting code (ECC)  method based, at least in part, on the electronic forensic data and the attribute;
 generating a threshold amount of ECCs associated with the data set based, at least in part, on the ECC  method; 
splitting the threshold amount of ECCs into a first ECC block and a second ECC block; 
generating a padded first ECC block by padding the first ECC block with redundant data; 
generating a padded second ECC block by padding the second ECC block with redundant data, and 
controlling the local SSD to store the padded first ECC block in a first page of the local SSD, and 
to store the padded second ECC block in a second, different page of the local SSD.  


accessing electronic forensic data about the SSD; 

selecting an error correcting code (ECC) method from a plurality of methods having differing speeds and strengths based, at least in part, on the electronic forensic data and the attribute; 
generating a threshold amount of ECCs associated with the data set based, at least in part, on the ECC approach; splitting the threshold amount of ECCs into a first ECC block and a second ECC block; 
generating a padded first ECC block by padding the first ECC block with redundant data; 
generating a padded second ECC block by padding the second ECC block with redundant data, and controlling the SSD to store the padded first ECC block in a first page of the SSD, and to store the padded second ECC block in a second, different page of the SSD. 
  

a processor; a memory; a set of logics; and an interface that connects the processor, the memory, and the set of logics; 
the set of logics comprising: 
a performance analysis logic that analyzes performance data concerning a cloud solid state device (SSD) in a cloud data storage system that is remote to the ECC apparatus to which a data set is to be stored by the ECC apparatus; 
an ECC  method logic that dynamically and selectively controls an ECC  method performed by the ECC apparatus based, at least in part, on the performance data or a property of the data set; 
an ECC generation logic that dynamically generates a non-empty set of ECC based, at least in part, on the ECC  method and the data set, and 
a storage logic that selectively distributes a portion of the data set   to the cloud SSD and a portion of the set of ECC to a local SSD included in the memory, based, at least in part, on the performance data or the property of the data set.  


a processor; a memory; a set of logics; and 
an interface that connects the processor, the memory, and the set of logics; 
the set of logics comprising: a performance analysis logic that analyzes performance data concerning a solid state device (SSD) to which a data set that comprises one or more sub-blocks is to be stored by the ECC apparatus; 
an ECC method logic that dynamically and selectively controls an ECC method of a plurality of methods having differing speeds and strengths performed by the ECC apparatus based, at least in part, on the performance data or a property of the data set, wherein the property of the data set includes an attribute that relates to the one or more sub-blocks; 
an ECC generation logic that dynamically generates a non-empty set of ECC based, at least in part, on the ECC method and the data set, .  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: March 30, 2021
Final Rejection 20210326
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov